Title: To Thomas Jefferson from Hugon de Bassville, 18 August 1786
From: Bassville, Nicolas Joseph Hugon de
To: Jefferson, Thomas



Monsieur
paris le 18 aout 1786

J’ai recu hier Le paquet que vous avez eu La bonté de M’envoier. J’avais oublié de vous demander un passeport qui nous est absolument  nécéssaire pour sortir du Roiaume, j’espère que vous voudrez bien me le faire passer à abbeville ou nous serons, jusqu’au 12 7bre, avec les lettres de recommandation pour les Ministres, de la part de Mr. de Vergennes.
Il faut que le passeport soit pour Mrss. Morris, pour moi, pour un valet de chambre et un domestique.
J’ai Lhonneur d’etre tres respectueusement Monsieur Votre tres humble et tres obeissant serviteur,

Hugon De Bassville

